Citation Nr: 1046683	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right and left knee 
disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1977 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to promulgation of a decision by the Board in this matter, 
the Veteran died in May 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the pending claims.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

While the appeal was pending, and before the Board promulgated a 
decision, the Veteran died on May [redacted], 2010.  A copy of the death 
certificate confirming the Veteran's death was received by the 
Board on December 8, 2010.





As a matter of law, the Veteran's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  For this reason, the appeal 
is dismissed for a lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302. 

In reaching this determination, the Board expresses no opinion as 
to the merits of the appeal or to any derivative claim brought by 
a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of the appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for the purpose of processing the claim to completion.  
The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution 
in case of death of a claimant who dies on or after October 10, 
2008).  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the Veteran should file a request for 
substitution with the VA regional office from which the claim 
originated, which is listed on the first page of this decision.


ORDER

The appeal of the claim of service connection for right and left 
knee disabilities is dismissed. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


